Title: From Abigail Smith Adams to John Quincy Adams, 30 December 1801
From: Adams, Abigail Smith
To: Adams, John Quincy



my dear Son
Quincy decbr 30 1801

I have found the posts belonging to the Bed and would have sent them down by the Horse cart, but William is not yet well enough to go. the Snow prevented mr Bates from going, the day he intended and the week is now so far advanced that he has thought best to stay till Monday when he will attend you, and the cart shall then take in the Bed posts & his tools.
rs Greenleaf sent me word, that the woman I mentiond to mrs Adams was going from her as she could not content herself in the Country: mrs Greenleaf speak well of her—would you wish me to send for her and talk with her—engage her if she is at Liberty Thayer came & says his Boy will be Eleven in March that he would go home and talk with him and give me an answer directly, but I have not heard from him since. he says he has Six children in Boston, two in buisness and four at service, that this is the Baby hardly knows how to part with him. I will send again to know his determination
If you procured me the Turkey and fowls be so kind as to let Whitcome take them to the Quincy Stage. I shall be in sad plight my company being all engaged, and I am not provided—pray let me know how Mrs Adams is. I hope she will not think of venturing to the assembly untill her Health is more confirmd.
My love to her From your affectionate Mother
A A